DETAILED ACTION
Remarks
In response to the pre- appeal filed on 3/12/2021, prosecution is hereby reopened.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Response filed on 2/02/2021 are being considered, and claims 1-6 are presented for examination purposes.

Priority
Acknowledgment is made of the parent application 14/754,971 filed 6/30/2015.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bulut et al. ISBN 978-3-642-36631-4, October 2012, pgs. 205-224 (hereinafter referred to as “Bulut”) in view of Kilby et al. US 20140316841 A1 (hereinafter referred to as “Kilby”).

As per claim 1, Bulut teaches:
A computer-implementable method for performing a crowdsourcing data analysis operation within a crowdsourcing analysis environment, the crowdsourcing analysis environment comprising a plurality of crowd sourced devices (Bulut, pg. 205, Abstract – A crowdsourced line wait-time monitoring service which consists of a smartphone component that provides accurate wait-time detection), 
a crowdsourcing analysis system executing on a user device and a master crowdsourcing analysis data system (Bulut, pg. 209, Fig. 2 – The server-side component part of the cloud is interpreted as the master crowdsourcing analysis data system), 
the plurality of crowd sourced devices, the user device and the master crowdsourcing analysis system communicating data via a network, comprising:
receiving data from the plurality of crowd sourced devices via the network (Bulut, pg. 209 – Since there’s a server-side component, there must a network for the client-side device to communicate.  pg. 212 – Android combines and uses cell tower and WAP locations as the network location), 
the data from the plurality of crowd sourced devices providing content (Bulut, pg. 209, fig. 2 – The smartphones send data to the cloud.  Pg. 212-213, 4.3 Data Uploader – The data uploader can help the smartphone components upload results), 
the content being subdivided across the plurality of crowd sourced devices, each of the plurality of crowd sourced devices adding a portion of value to a greater result (Bulut, Abstract – Crowdsourcing is used to subdivide tasks.  This also corresponds to the limitation according to paragraph [0046] of the specification);
aggregating the data received from the plurality of crowd sourced devices via at least one of the crowdsourcing analysis system (Bulut, pg. 209, Fig. 2 – The server-side component part of the cloud is interpreted as the master crowdsourcing analysis data system which is used to gather all data received from the smartphones) and 
the master crowdsourcing analysis data system (Bulut, pg. 209, Fig. 2 – The server-side component part of the cloud is interpreted as the master crowdsourcing analysis data system which is used to gather all data received from the smartphones); and,
generating an inference of a likelihood of a potential incident related to an individual while located in the venue (Bulut, pg. 208 – The determination for how long a customer will be waiting before being seated is interpreted as a likelihood of a .
Bulut fails to teach the limitation of mapping, via at least one of the crowdsourcing analysis system and the master crowdsourcing analysis data system, the data received from the plurality of crowd sourced devices to a cohort, the cohort representing a group of individuals who have something in common, the mapping comprising associating the plurality of crowd sourced devices with a venue.  However, Kilby et al. teaches the limitation:
mapping, via at least one of the crowdsourcing analysis system and the master crowdsourcing analysis data system (Kilby, [0106] – By associating identifying information, such as a user account, with a corresponding source of input, it is possible to leverage crowdsourcing approaches to determining location information, including determining a precise location without input from the user and/or device for which the location information is being determined.  This shows that Kilby teaches a crowdsourcing system), 
the data received from the plurality of crowd sourced devices to a cohort, the cohort representing a group of individuals who have something in common (a plurality of users are participating in an art exhibition/auction hosted at a local gallery or museum, Kilby, [0090]; the users have something in common because they are all participating at an event in the same area), 
the mapping comprising associating the plurality of crowd sourced devices with a venue (Kilby, [0088] – Location information may be input by the user in any suitable manner, including by providing tactile, auditory or visual input such as a "typed" address, a spoken name of an institution or place of business, or image data depicting a physical location, respectively).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system taught by Bulut with the features taught by Kilby; This is a simple substitution of scenarios in the two reference: Bulut teaches a coffee shop scenario, while Kilby teaches an auction scenario where an auction comprises a plurality of users in the same location which means it would be beneficial for all users within the same venue to receive much of the same information.  The auction is therefore interpreted as the venue (Kilby, paragraph [0090]).

Regarding claim 2, Bulut as modified with Kilby teaches:
analyzing the data received from the plurality of crowd sourced devices to provide a deterministic analysis of the data received from the plurality of crowd sourced devices (Bulut, pg. 214 – Wait time is estimated by analyzing data sent from the devices), 
the deterministic analysis enabling the inference of the likelihood of a potential incident related to the individual at any given time (Bulut, pg. 214 – The likelihood of the amount of time the customer will wait before being seated is determined based on the analysis of the data).

As per claim 3, Bulut as modified with Kilby teaches:
presenting a visual cue to illustrate the analysis of the data received from the plurality of crowd sourced data via a graphical representation (Bulut, pg. 218 – Trend data can also be given from the data analysis.  Fig. 5 shows a histogram of wait times along with seasonal data for wait times in a graphical representation).

As per claim 4, Bulut as modified with Kilby teaches:
the mapping of the data received from the plurality of crowd sourced devices includes binding the data to the venue (the auctioneers provide a workflow allowing prospective purchasers to place bids on available pieces, and review competing bids in near or real-time … the workflow also facilitates prospective purchasers capability to inspect and review the items offered at auction, for example by providing a user directions from one exhibit to another within the auction site, Kilby et al. [0090]; this shows “binding of the data to the venue” because the users at the venue are able to participate in the event occurring there by having information sent to them).

As per claim 5, Bulut as modified with Kilby teaches:
the venue comprises at least one of a physical location (in one approach a user is visiting a museum (e.g. an art gallery, a history museum, a scientific museum, zoo, aquarium, etc.), historical site (e.g. national sites such as the White House, Capitol Building, a battlefield, harbor, monument, etc.) library, or any other site characterized by an organized locational structure preferably having one or more unique landmarks and 
a logical location (a plurality of users are participating in an art exhibition/auction hosted at a local gallery or museum, Kilby et al. [0090]; the “exhibition/auction” is a logical location because it is an event being held at the physical location).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bulut in view of Kilby and further in view of Duan et al. US 20120331036 A1 (hereinafter referred to as “Duan”).

As per claim 6, although Bulut as modified with Kilby teaches a check-in feature, Kilby doesn’t adequately teach that this feature is done automatically with respect to a detection of location of a device, however, Duan teaches:
registering each of the plurality of crowd sourced devices as each device enters the venue (Duan, [0039] – A check-in can occur automatically when the device is at a GPS location); and,
deregistering each of the plurality of crowd sourced devices as each device exits the venue (Duan, [0042] – A check-out can occur automatically when the device is no longer at the GPS location).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bulut’s invention as modified .

Response to Arguments
Applicant’s argument, see Pre-Brief Conference Request, filed 2/02/2021, with respect to the finality of the Office Action 11/03/202 being improper is correct.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the rejection is reopened as Non-Final.

Applicant also argues on page 2 of the Request that Gueziec doesn’t adequately teach a “likelihood of a potential incident” as claimed.  
	Due to the Non-Final rejection being incorrect, Gueziec has been withdrawn as the primary reference, and replaced with the newly found NPL reference, Bulut.  The teachings of Bulut are mapped onto the limitations and explained in the rejection above.

Applicant argues claim 6 isn’t adequately taught by Kilby.  This argument is persuasive, and the previous rejection has been withdrawn.  However, a new ground rejection has been made in view of a newly found reference, Duan.  The rejection above shows how Duan’s teachings are mapped to the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Siegel et al. US 20090191869 A1 teaches registration and de-registration based on a detected location of the user in paragraph [0188].
M. Hamilton et al. https://ieeexplore.ieee.org/abstract/document/7160600 Date added to IEEE: 7/17/2015.  teaches public perception of crime on public transport.
Horvitz et al. US 20090002148 teaches sensors as well as GPS to analyze traffic flow.  See paragraph [0006].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J. Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached at (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


April 1, 2021
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152       

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152